DETAILED ACTION
	This office action is in response to the application and claims filed on August 19, 2021.  Claims 1-10 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on August 19, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (one (1) page) were received on August 19, 2021.  These drawings are acknowledged.

Claim Objections
Claims 2, 3, and 6-8 are objected to because of the following informalities: regarding dependent claim 2, the term “wherein the continuous laser light” should read “wherein a continuous laser light” or “wherein continuous laser light” should be claimed because this feature is not defined by claim 1.  Regarding claim 3, the terms “is a 3dB coupler I” and “is a 3dB coupler II” are typos because the term “a 3dB coupler” should be recited without the “I” or “II.”  Regarding claim 6, the phrase “are arranged in a same filter width” is awkward and should be re-drafted.  This translation from Chinese is awkward when read in English.  Regarding claim 7, the term “the radio-frequency spectrum” should read “a radio-frequency spectrum” because this term is not defined by claim 1.  Further, the typo “output after” should read “outputted after.”  Regarding claim 8, the term “wherein the two paths of laser signals” should read “wherein two paths of laser signals” because this feature is not defined by claim 1.  Also of note is that Applicant should carefully review all pending claims 1-10, because these claims appear to be a direct translation from a foreign (Chinese) patent document.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 are rejected as being indefinite under 35 U.S.C. 112(b).  The term “reaches several hundreds of nm” in the claim body (of claim 9) and the term “can be adjusted in a large range” in the claim body (two instances in claim 10) are relative terms which renders the claim indefinite. The terms “several” and “large” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, several could be 2, 3, or up to number in the 10’s; while large is not defined.  For these reasons, claims 9-10 are found indefinite under 35 U.S.C. 112(b).  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. NPL “Real-Time and High-Speed All-Optical Quantization by Slicing Supercontinuum Spectum”, and further in view of Wang et al. CN 103368653 A.  Each prior art reference herein is found in the IDS cited on August 19, 2021.
Regarding sole pending independent claim 1, Guo et al. NPL teaches (ABS; Figs. 1-5; Entire Document) an optical source (Fig. 1) with outputs formed with quantization by slicing a supercontinuum, comprising: a laser source (MLL, Fig. 1), highly nonlinear optical fiber (HLNF, Fig. 1), a first coupler (SC, Fig. 1), a first optical filter (BPF1, Fig. 1), a second optical filter (BPF2, Fig. 1), and at least one photodetector (PD1-PD3), wherein MLL is connected with SC through the HNLF, and SC is connected to BPF1 and BPF2 as the filters are arranged in parallel to each other, and then to the (respective) photodetector.
Regarding independent claim 1, Guo et al. NPL does not expressly and exactly teach that the source is “ultra-wideband” and “white noise” (or chaotic, in the art); the laser source is a “fiber laser”, and that the two optical filters being in parallel are connected to a second coupler to combine such sliced wavelengths to a single photodetector.  Note Applicant’s Fig. 1.
However, Wang et al. CN 103368653 A teaches (ABS; Figs. 4 and 6; corresponding text; Claims) the generation of a broadband (which can meet “ultra-wideband” as a frame-of-reference) chaotic signal (which can meet “white noise”), which includes a fiber (coupled) laser 5a / 6a in which two optical generated signals are combined at a “second coupler” 3 (Fig. 3) in the same manner that two signals are separated in Applicant’s Fig. 1 (and Guo NPL Fig. 1) and then re-combined together and coupled further into a photodetector 4.  
Since Guo NPL and Wang CN ‘653 are both from the same field of endeavor, the purpose disclosed by Wang CN ‘653 would have been recognized in the pertinent art of Guo NPL.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Wang CN ‘653, to have a “fiber laser” source / input, with a “second coupler” to recombine two distinct signals back into a shared photodetector, in order to produce the chaotic signal (or “white noise”), in the device of Guo NPL, as an optical implementation of the combination of the two prior art reference listed to arrive at the embodiment of Applicant’s Fig. 1.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The arrangement of sequence of optical elements would have been obvious by considering features of Wang in Guo.  For these reasons, independent claim 1 is found obvious based on the combination of features taught by both Guo NPL and further in view of Wang CN ‘653.
Additionally, the Examiner fully incorporates, and agrees with, the logic and rationale from the Chinese First Office Action regarding sole pending independent claim 1.  Regarding further dependent claims 2-10, each of these further claims are found obvious based on the disclosures of Guo NPL and Wang CN ‘653, and based on the general level of skill in the optical fiber laser / nonlinear functionality art.  Each additional dependent feature is commonly found in the art, and relating to obvious implementations and design choices for the base components of claim 1.  KSR.  These features would have been easily recognized and imparted into the base combination of claim 1 without undue experimentation or burden upon one having ordinary skill.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A, N, and O:

-Reference A to Wong US ‘512 is pertinent to frequency comb generation using nonlinear optical elements and filtering (see Figs. 2C and 8).
-Reference N to Guo CN ‘366 is pertinent to a chaotic laser generation using a sequence of optical sub-components with quantization.
-Reference O to Aiso WO ’299 is pertinent a fiber laser with a resonator to generate an output wide band light source.

Applicant’s cooperation is requested to amend substantial structural and/or functional limitations into sole pending independent claim 1 in order to overcome the closest prior art to Guo NPL and Wang ‘653.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 28, 2022